Woods, J.,
delivered the opinion of the court.
The contract of December 2,1892, is plain and unambiguous. It is, in many particulars, unlike the proposition contained in the letter of appellee to appellant, dated November 9,-1892. The intention- and agreement of the parties fully appear in the contract itself, and there is no occasion to resort to extraneous sources of information to interpret the instrument, which clearly evidences the contract made between the parties. The letter was but a step in the negotiations, as we-must suppose, which ripened into the final contract.
There is no charge of fraud, or overreaching or failure to insert in the contract all the terms of the agreement, and the meaning of the contract is not hidden or doubtful.

Affirmed.